On September 15,1978, Respondent filed a motion to dismiss this cause. This claim is for legal fees by a private attorney hired by the adoptive parents of a child under the jurisdiction of the Department of Children and Family Services. The Department of Children and Family Services agreed prior to the adoption to permit the adoptive parents to choose an attorney of their own choice and agreed to pay fees connected therewith in the amount of $642.90, which amount was paid in full. The $70.00 additional being sought was submitted as a billing two days after the finalization of the adoption. The payment of private counsel is discretionary with the Department of Children and Family Services and any amount agreed to and paid are benefits to which the adoptive parents have no legal right. The Departmental Report submitted by the Department of Children and Family Services denied this claim. Under Rule 14 of the Court of Claims, it appears that Claimant was employed not by the State of Illinois but by the adoptive parents and, consequently, the State is not responsible. Motion to dismiss is granted and this cause dismissed.